                   Case 1:19-cv-11325-LLS Document 11 Filed 02/05/20 Page 1 of 2
                                                          ~\

                                                             • ' ( ) 1.
                                                                                                       J.                                                                          t.:SDC SDNY                              1
                                                                                                                                                                                   DOCC~1ENT
                                                                                                                                                                                   ELECTRO~ICALL Y FILED
UNITED STATES DISTRICT COURT                                                                                                                                                       DO<' ::t·-------,---,---
SOUTHERN DISTRICT OF NEW YORK                                                                                                                                                      DA TF FILED: _ _2....;./_5...._/_z,_c_
 -~-i_.,..._.,. __ ,.. _____ .,. __ ,., ... .., .......,.., .. ..,..., ___ .............. ""'... --.. - .........-..w ....-   ......- .... ....,..............   X

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                                                                                                                     Case No. 1:19-cv-11325 (LLS)
                                                                                           Plaintiff,

                                                -against-                                                                                                            STIPULATION A N D [ ~ ]
                                                                                                                                                                     ORDER EXTENDING TIME TO
 ERAN EYAL and UNITEDDATA, INC.                                                                                                                                      RESPOND TO COMPLAINT
 d/b/a "SHOPIN,"

                                                                                          Defendants.
 -------------------------------~-----------------x
                     IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel, that Defendant Eran Eyal's time to answer, move, or otherwise respond to the complaint

filed in the above-captioned action is hereby extended up to and including March 5, 2020. There

has been no previous request for an extension of time in this matter.

                     IT IS FURTHER STIPULATED AND AGREED, by and between the undersigned

counsel, that for the purposes of this Stipulation, faxed and/or electronically transmitted signatures

shall be deemed original.
              Case 1:19-cv-11325-LLS Document 11 Filed 02/05/20 Page 2 of 2




         Dated: New York, New York
                February 5, 2020

                                                  SECURITIES AND EXCHANGE
                                                  COMMISSION



                        ·n
                                                  By:j~~
                                                     Victor Suthammanont, Esq. (VS2000)
         5 Columbus Cir e,                           John 0. Enright, Esq. (JE2386)
         New York, New York 10                    200 Vesey Street, Suite 400
         Tel.: (212) 974-2400                     New York, New York 10281
         Fax: (212) 974-2944                      Tel.: (212) 336-5674
         jburstein@burlaw.com                     Fax: (301) 847-4715
         Attorneys for Defendant Eran Eyal        enrightj@sec.gov
                                                  suthammanontv@sec.gov
                                                  Attorneys for Plaintiff




         SO ORDERED



               Hon. Louis L. Stanton
               United States District Judge

                               '-lsli,




                                              2




I
L__ __
